Order entered October 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00787-CR

                                ROY LEE TANNER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76344-Q

                                            ORDER
       The Court notes that the record does not contain the trial court’s certification of

appellant’s right to appeal. Additionally, although court reporter Kendra Thibodeaux indicated

in the exhibit volume that State’s Exhibit No. 4 would be filed separately, she has not yet filed

the exhibit.

       Accordingly, we ORDER the trial court to prepare and file with this Court, within TEN

DAYS of the date of this order, a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013).
       We ORDER court reporter Kendra Thibodeaux to file, within TEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit No. 4, a DVD.

       We DIRECT the Clerk to send copies of this order to the Honorable Tammy Kemp,

Presiding Judge, 204th Judicial District Court; Kendra Thibodeaux, official court reporter, 204th

Judicial District Court; Felicia Pitre, Dallas County District Court; and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE